DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0095210 to Heo in view of U.S. Patent Application Publication No. 2005/0105021 to Lee et al.
Regarding Claim 1, Heo discloses (e.g., Fig. 1 and paragraphs [0005]–[0007]) a transparent display device comprising a plurality of pixel units, wherein one of the plurality of pixel units has a transparent region 120 and a display region 130.
Heo is silent regarding further details of the display, and thus does not explicitly disclose the pixel unit comprising: a first substrate; a second substrate; a display medium disposed between the first substrate and the second substrate; a first reflective material disposed in the display region and disposed between the first substrate and the display medium; and a second reflective material disposed in the display region and disposed between the second substrate and the display medium.
Lee discloses a display, and teaches a pixel structure for a bidirectional reflective display, where the pixel structure includes (e.g., Figs. 1A and 1B and their corresponding description) a first substrate 110; a second substrate 120; a display medium 195 disposed between the first substrate and the second substrate; a first reflective material 150 disposed in the display region and disposed between the first substrate and the display medium; and a second reflective material 190 disposed in the display region and disposed between the second substrate and the display medium (Figs. 1A and 1B).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Heo such that the pixel unit comprises: a first substrate; a second substrate; a display medium disposed between the first substrate and the second substrate; a first reflective material disposed in the display region and disposed between the first substrate and the display medium; and a second reflective material disposed in the display region and disposed between the second substrate and the display medium, as suggested by Lee, to achieve a bidirectional display with greater functionality, and where Lee teaches a suitable structure for the pixel of Heo (e.g., MPEP §§ 2144.06 and 2144.07), such that the display region portion of Heo could reasonably be formed in the manner described in Lee, to achieve bidirectional display with greater functionality.
Regarding Claim 2, the combination of Heo and Lee would have rendered obvious wherein the first reflective material and the second reflective material comprise at least one of Ag, Ag alloy, Al, and/or Al alloy (e.g., paragraph [0025] of Lee).
Regarding Claim 3, the combination of Heo and Lee would have rendered obvious wherein the display region comprises a first region and a second region, wherein in a front side view, the first region is disposed between the transparent region and the second region (e.g., regions 101/102 of Lee, where, when combined with the transparent and display regions of Heo, the regions 101/102 would be the display region, which would be next to the transparent region, meaning the first region would be disposed between the transparent region and the second region).
Regarding Claim 4, the combination of Heo and Lee would have rendered obvious wherein the first reflective material is disposed in the first region, and the second reflective material is disposed in the second region (Fig. 1B of Lee).
Regarding Claim 9, the combination of Heo and Lee would have rendered obvious a color filter (color filter 170 and color area 174 of Lee) disposed between the second substrate and the display medium, wherein the color filter is disposed in the display region (Fig. 1B of Lee).

Allowable Subject Matter
Claims 5–8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 5, the prior art of record fails to disclose, and would not have rendered obvious, the combination of all features recited in Claim 5, including those claims from which it depends, taken all together and as a whole, including but not limited to “a first electrode and a second electrode, disposed between the first substrate and the display medium, wherein the first electrode is disposed in the first region, and the second electrode is disposed in the second region,” as recited in Claim 5.  Claims 6 and 7 depend from Claim 5.
Regarding Claim 8, the prior art of record fails to disclose, and would not have rendered obvious, the combination of all features recited in Claim 8, including those claims from which it depends, taken all together and as a whole, including but not limited to “a first electrode and a second electrode, disposed between the first substrate and the display medium, wherein the first electrode is disposed in the first region and the transparent region, and the second electrode is disposed in the second region,” as recited in Claim 8.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871